 Case 4:20-cv-04009-KES Document 35 Filed 08/11/21 Page 1 of 9 PageID #: 180




                      UNITED STATES DISTRICT COURT

                        DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION



TAMARA WILSON,                                      4:20-CV-04009-KES
                   Plaintiff,
       vs.                                   ORDER GRANTING IN PART AND
                                              DENYING IN PART PLAINTIFF’S
                                             MOTION FOR ATTORNEY’S FEES
MATTHEW KLEINSASSER and IRINA                        AND COSTS
KLEINSASSER,
                   Defendants.

      Plaintiff, Tamara Wilson, moves for attorney’s fees and costs. Docket 25.

Wilson’s motion includes documentation of costs and fees. Dockets 26, 26-1.

Defendants, Matthew Kleinsasser and Irina Kleinsasser, oppose the motion.

Docket 32. For the following reasons, Wilson’s motion is granted in part and

denied in part.

                                  BACKGROUND

      On January 14, 2020, Tamara Wilson brought suit against the

Kleinsassers alleging breach of fiduciary duty under the Employee Retirement

Income Security Act of 1974 (ERISA). Docket 1. The Kleinsassers moved to

dismiss the complaint, and the court denied the motion. Dockets 5, 13. The

Kleinsassers filed an answer to the complaint on September 18, 2020. Docket

14. On May 7, 2021, the Kleinsassers provided Wilson with an offer of

judgment in the amount of $20,000. Docket 24-1. Wilson accepted the offer on
 Case 4:20-cv-04009-KES Document 35 Filed 08/11/21 Page 2 of 9 PageID #: 181




May 20, 2021. Docket 24. The Clerk of Court entered judgment in favor of

Wilson on June 16, 2021. Docket 28.

      After Wilson accepted the offer of judgment and filed a notice of

acceptance, Wilson moved for “Attorney’s Fees and Costs in the amount of

$557.17 for costs and $18,408.53 for attorney’s fees and sales tax[.]” Docket 25

at 1. An affidavit from Wilson’s attorney, Lisa Marso, lists fees from May 1,

2019, to May 21, 2021, the work performed on those dates, the hourly rate,

and the number of hours. See Docket 26-1 at 1-9. Marso states that “[t]he

hourly rates set forth . . . are reasonable and even less than requested and/or

approved in other ERISA and similar litigated matters particularly given

adjustments for consumer price index increases[.]” Docket 26 at 2.

      The Kleinsassers argue that Wilson’s “purely procedural victory” does not

meet the prevailing party standard for recovery of attorney’s fees and costs

under ERISA. Docket 32 at 1. The Kleinsassers also argue that even if this

court finds that Wilson is entitled to recover attorney’s fees and costs, the

amounts submitted are unreasonable. Id. According to the Kleinsassers, Wilson

“seeks to recover for matters wholly unrelated to the merits of this claim.” Id. at

8.

      If the court awards attorney’s fees, the Kliensassers state that the

amount should be limited to $10,585.56. Id. In support of that amount, the

Kleinsassers identify particular fees requested by Wilson that should be denied.

Id. at 8-11. The Kleinsassers note that some of the fees are related to a summer

intern, who did research that was “duplicative of supervising attorney

                                         2
 Case 4:20-cv-04009-KES Document 35 Filed 08/11/21 Page 3 of 9 PageID #: 182




knowledge.” Id. The Kleinsassers oppose multiple other fees, calling them

“unrelated to merits of claim” or “unrelated to meritorious claim.” Id.

       On July 23, 2021, Wilson filed a reply. Docket 34. According to Wilson,

“[i]t is clear from established case law that the prevailing party standard is not

applicable to this case.” Id. at 3. Marso alleges that her client “achieved a

victory on the central issue of her claim when she accepted the offer of

judgment and qualifies for a fee award under ERISA.” Id. at 4. According to

Wilson, Kleinsassers’ argument that certain charges are “unrelated” is without

merit. Id. at 6-7. For these reasons, Wilson contends that the court should

exercise its discretion in awarding the amount of fees requested in her motion.

Id. at 7.

                                   DISCUSSION

       There are two methods for determining attorney’s fees: the lodestar

method and the percentage of the benefit method. Galloway v. Kan. City

Landsmen, LLC, 833 F.3d 969, 972 (8th Cir. 2016). Here, Marso uses the

lodestar method, which involves multiplying a reasonable hourly rate times the

number of hours worked. See Docket 26-1 at 1-9. In determining a “reasonable

hourly rate,” the district court has significant discretion, as “[t]he district court

is in the best position to assess the relative performance of the lawyers in the

cases litigated before it.” Flygt Corp., 925 F.2d at 260.

I.     Achieving some degree of success on the merits

       Under ERISA, “the court in its discretion may allow a reasonable

attorney’s fee and costs of action to either party.” 29 U.S.C. § 1132(g)(1). An

                                          3
 Case 4:20-cv-04009-KES Document 35 Filed 08/11/21 Page 4 of 9 PageID #: 183




award under § 1132(g)(1) does not require that the fee-seeker be a prevailing

party, but only that the “claimant . . . show ‘some degree of success on the

merits.’ ” Hardt v. Reliance Standard Life Ins. Co., 560 U.S. 242, 255 (2010)

(quoting Ruckelshaus v. Sierra Club, 463 U.S. 680, 694 (1983)). Although a

“trivial success” or a “purely procedural victor[y]” does not satisfy this

standard, it is sufficient if “the court can fairly call the outcome of the litigation

some success on the merits without conducting a ‘lengthy inquir[y] into the

question whether a particular party’s success was substantial or occurred on a

central issue.’ ” Id. (alterations in original) (quoting Ruckelshaus, 463 U.S. at

688 n.9).

      Here, Wilson sought “monetary damages in an amount to be determined

at trial[.]” Docket 1 at 4. While Wilson may have desired additional recovery,

the amount of $20,000 is enough to establish “some degree of success on the

merits” as to the central issue of Hardt, 560 U.S. at 255. Thus, Wilson is

eligible for attorney’s fees and costs.

II.   Determining whether a fee award is appropriate

      If a fee claimant has achieved some degree of success on the merits, the

Eighth Circuit has set forth a “nonexhaustive list of factors to consider” when

deciding whether a fee award is appropriate. McDowell v. Price, 731 F.3d 775,

783 (8th Cir. 2013) (citing Lawrence v. Westerhaus, 749 F.2d 494, 496 (8th Cir.

1984) (per curiam)). These factors include:

      (1) the degree of the opposing parties' culpability or bad faith; (2) the
      ability of the opposing parties to satisfy an award of attorneys' fees;
      (3) whether an award of attorneys' fees against the opposing parties


                                          4
 Case 4:20-cv-04009-KES Document 35 Filed 08/11/21 Page 5 of 9 PageID #: 184




      could deter other persons acting under similar circumstances; (4)
      whether the parties requesting attorneys' fees sought to benefit all
      participants and beneficiaries of an ERISA plan or to resolve a
      significant legal [question] regarding ERISA itself; and (5) the
      relative merits of the parties' positions.

Westerhaus, 749 F.2d at 496. Courts should not mechanically apply these

factors, instead, “the district courts should use the factors and other relevant

considerations as general guidelines for determining when a fee is appropriate.”

Martin v. Ark. Blue Cross & Blue Shield, 299 F.3d 966, 972 (8th Cir. 2002). The

decision whether to award attorneys’ fees under ERISA is discretionary, not

mandatory. Westerhaus, 749 F.2d at 495.

      The first factor considers the degree of the opposing parties’ culpability or

bad faith. Id. at 496. It is clear from the allegations of the complaint that the

Kleinsassers were in a position of power and control over Wilson’s insurance

plan, and that they used that power to Wilson’s detriment. See Docket 1.

Further, by denying the Kleinsassers’ motion to dismiss, this court

acknowledged that Wilson’s claim may have merit. Docket 13. This denial is

supported by the fact that the Kleinsassers offered a judgement in favor of

Wilson. Docket 24. Thus, there is clear evidence of culpability and bad faith to

suggest that attorneys’ fees and costs are appropriate.

      The second factor considers the ability of the opposing parties to satisfy

an award of attorneys’ fees. Westerhaus, 749 F.2d at 496. This court has no

evidence that the Kleinsassers are indigent or wealthy. Thus, this factor does

not play a large factor in determining whether a fee award is appropriate.




                                         5
 Case 4:20-cv-04009-KES Document 35 Filed 08/11/21 Page 6 of 9 PageID #: 185




      The third factor considers whether an award of attorneys’ fees against

the opposing parties could deter other persons acting under similar

circumstances. Westerhaus, 749 F.2d at 496. Outside of the $20,000

judgment, the Kleinsassers will not face other punishment for their actions. An

award of attorneys’ fees in addition to the $20,000 judgment may deter future

persons acting under similar circumstances. Thus, this factor is neutral.

      The fourth factor considers whether the parties requesting attorneys’ fees

sought to benefit all participants and beneficiaries of an ERISA plan.

Westerhaus, 749 F.2d at 496. Wilson’s lawsuit only seeks her damages and not

damages for other participants and beneficiaries of the ERISA plan.

      The fifth factor evaluates the relative merits of the parties’ positions.

Westerhaus, 749 F.2d at 496. Here, Wilson had merit in her claim, as exhibited

by this court denying the Kleinsassers’ motion to dismiss for failure to state a

claim and the Kleinsassers’ decision to offer a judgment. Dockets 13, 24. Thus,

the merit of Wilson’s claim suggests that attorneys’ fees are appropriate.

      Viewed as a whole, these factors suggest that Wilson is entitled to an

award of attorneys’ fees that are proportional to the merits of the case. Here,

Marso and her associates spent dozens of hours working on the case and her

efforts resulted in a favorable outcome for her client. See Docket 26-1. Thus,

the court finds that an award of attorney’s fees in this case is appropriate and

consistent with the purposes of ERISA.




                                         6
 Case 4:20-cv-04009-KES Document 35 Filed 08/11/21 Page 7 of 9 PageID #: 186




III.   Determining the amount of fees to award Wilson

       When granting attorney’s fees under ERISA, the amount of fees awarded

must be reasonable. See Geissal v. Moore Med. Corp., 338 F.3d 926, 935 (8th

Cir. 2003). In determining reasonableness, the court considers factors such as

“time, skill, and labor required; customary fees; the amount involved and the

results obtained; and the experience, reputation, and ability of the attorneys.”

Johnson Tr. of Operating Eng’rs v. Charps Welding & Fabricating, Inc., 950 F.3d

510, 526 (8th Cir. 2020). This determination is within the sole discretion of the

trial court. Id.

       The United States Supreme Court has held that success on the merits is

important to a determination of the reasonableness of a fee application.

Hensley v. Eckerhart, 461 U.S. 424, 440 (1983). “[W]here the plaintiff [has]

achieved only limited success, the district court should award only that

amount of fees that is reasonable in relation to the results obtained.” Id.

According to the Court, “[a] reduced fee award is appropriate if the relief,

however significant, is limited in comparison to the scope of the litigation as a

whole.” Id. At the same time, the Court noted that prevailing plaintiffs may

ordinarily recover attorneys’ fees unless special circumstances make an award

unjust. Id. at 429.

       The Kleinsassers included a list of fees that they allege are unreasonable,

claiming that they are either duplicative or unrelated. See Docket 32 at 8-11.

Included in Marso’s request are several fees associated with the research

completed by a summer intern. The fees are charged at a much lower rate than

                                         7
 Case 4:20-cv-04009-KES Document 35 Filed 08/11/21 Page 8 of 9 PageID #: 187




the rate of supervising attorneys and may in fact reduce the overall research

expense. The hours of research for the intern and supervising attorney appear

reasonable for the complexity associated with this ERISA claim. See Docket 26-

1 at 1.

         Kleinsassers also contend that several fees requested by Wilson are

unrelated to the merits of the claim or are unrelated to the meritorious claim.

Docket 32 at 8-11. The court agrees. These fees should not be included in the

fee calculation, because they did not have a material effect on the outcome of

the litigation. For example, Marso included fees from research involving

Logistics Buddy and its counsel. See Docket 26-1 at 1. This research is not

related to the merits of the claim, and thus, should not be awarded. The court

finds the fees and taxes totaling $4,298.34 are not related to the claim.

         Thus, any research and work not related to the merits of Wilson’s claim

will not give rise to payment of attorney’s fees. The court finds Wilson is

entitled to an award of $14,110.19 for attorneys’ fees, taxes, and $557.17 as

costs.

                                   CONCLUSION

         Because Wilson achieved some degree of success on the merits, an award

of attorneys’ fees is appropriate. Marso’s compensation must be limited to what

is reasonable, which involves a limitation of compensation for only services

directly related to the merits of her client’s claim. It is thus

         ORDERED that Wilson’s Motion for Attorney’s Fees and Costs (Docket

25) is granted in part and denied in part. Wilson is entitled to a judgment in

                                          8
 Case 4:20-cv-04009-KES Document 35 Filed 08/11/21 Page 9 of 9 PageID #: 188




her favor in the total amount of $14,667.36 for attorneys’ fees, costs, and

taxes.

         Dated August 11, 2021.


                                     BY THE COURT:


                                     /s/ Karen E. Schreier
                                     KAREN E. SCHREIER
                                     UNITED STATES DISTRICT JUDGE




                                        9
